Citation Nr: 0730152	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis, residual of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of an initial higher evaluation for traumatic 
arthritis, residual of a left ankle fracture, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not manifest 
during service, nor within one year of separation, and the 
veteran's current bilateral hearing loss disability is not 
attributable to service.  

2.  The veteran's tinnitus did not have its onset in or is 
otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
for service connection for bilateral hearing loss and 
tinnitus.  The Board notes that the veteran's claim was 
received in August 2004.  In September 2004, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding VA's duty to notify and to assist.  
Specifically, the RO notified the claimant of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  The 
veteran was also advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the September 2004 
notice comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II.  Law

A.  Service Connection

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  


B.  Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.


III.  Analysis

A.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, an organic disease of the nervous system, such 
as sensorineural hearing loss, will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's August 1965 enlistment examination yielded the 
following results (adjusted to ISO units):





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
15
0
0
5
5

According to this examination, the veteran's bilateral 
hearing was normal when he entered the military.  Further, 
the veteran's service medical records are silent as to any 
complaint, treatment, or diagnosis of hearing loss in either 
the left or right ear.  The veteran's separation examination 
does not show that an audiological examination was conducted.

In November 2004, the veteran was afforded an audiological 
evaluation which yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
45
LEFT
20
20
25
25
45

The average decibel loss was 31dB in the right ear, and 29 dB 
in the left.  The examiner was not able to render an 
etiological opinion at that time due to the inability to 
review the veteran's claims file.  Once the file was 
reviewed, the December 2004 VA examiner's opinion stated:

The veteran reported military noise 
exposure and civilian occupational noise 
exposure.  He has only noticed his 
tinnitus for the past 5 years.  
Therefore, due to the degree of hearing 
loss present at today's evaluation and no 
documentation to confer hearing loss or 
tinnitus at separation, it is not as 
least as likely as not that the veteran's 
hearing loss and tinnitus are related to 
military noise exposure, but instead to 
aging and civilian occupational factors.

Contrary to the veteran's claim that his hearing loss began 
in service, there is no evidence of any diagnosis of hearing 
loss, bilateral or otherwise, dated contemporaneously with 
service.   Nor does competent medical evidence exist to 
provide a nexus between the veteran's hearing loss and his 
active military service.  The veteran's current levels of 
hearing loss meet the criteria for a disability under 38 
C.F.R. § 3.385.  However, the December 2004 VA examiner found 
that there is no etiological link to the veteran's period of 
active service.  The Board attaches significant probative 
value to the VA examiner's opinion, as it is well reasoned, 
detailed, and consistent with other evidence of record.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Further, the veteran has not submitted any medical opinion 
stating that his current bilateral hearing loss is 
etiologically related to service.  The only statement made to 
that point was proffered by the veteran himself.  The Board 
observes that it cannot credit the veteran's assertions 
regarding the nature and cause of his bilateral hearing loss, 
as the veteran is not shown to possess any particular medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
grant service connection for the veteran's bilateral hearing 
disability based on his statements alone.

In sum, the service medical records show that the veteran's 
hearing was normal when he entered service, and there is no 
documentation of any continuous symptoms from his separation 
from service onward, with the first evidence of documented 
hearing loss occurring over 35 years following his last 
period of active duty.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim, which 
weighs against the claim.  (Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000) (In determining whether a pre-existing 
condition was aggravated by military service, evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service).

Therefore, the competent evidence does not establish that 
bilateral hearing loss had its onset in service.  There were 
no complaints of hearing loss within the veteran's service 
medical records.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service, within 
one year of service, or onward.  In fact, there is no record 
of any complaints, findings, treatment, or diagnosis of 
bilateral hearing loss until 2004, and those treatment 
records are silent for any reference to service.  There is no 
competent medical evidence supporting a link between the 
veteran's service and his current bilateral hearing loss. 

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his bilateral 
hearing loss.  There is no probative medical evidence that 
the veteran's current hearing disorder had its onset during, 
or is otherwise related to, his service.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Accordingly, service connection is not warranted.  


B.  Tinnitus

According to the VA examination records dated December 2004, 
"[The veteran] first noticed the 'ringing' approximately 5 
years ago.  He feels the tinnitus has worsened since it first 
began."  The report noted that the veteran was a diesel 
mechanic in the Navy, and the veteran reported "exposure to 
diesel engines and steam turbine evaporators."  The examiner 
also noted that, following his period of service, the veteran 
worked in a warehouse at a lumber yard for many years.

While the Board acknowledges that the veteran has a current 
diagnosis for tinnitus, the record fails to show that his 
condition began, or resulted from, his period of active duty.  
As noted above, the VA examiner stated:  

He has only noticed his tinnitus for the 
past 5 years,  Therefore, due to the 
degree of hearing loss present at today's 
evaluation and no documentation to confer 
hearing loss or tinnitus at separation, 
it is not as least as likely as not that 
the veteran's hearing loss and tinnitus 
are related to military noise exposure, 
but instead to aging and civilian 
occupational factors.

Although the September 2005 statement of the case stated, 
"Your DD214 lists your military occupation as an 
engineman/diesel mechanic; therefore, exposure to acoustic 
trauma is conceded," the veteran has yet to demonstrate that 
his tinnitus was caused by said exposure.  In fact, according 
to his own statement, the veteran did not notice symptoms for 
approximately 30 years following his separation from active 
duty.

Once again, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not for application in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, service connection for tinnitus is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.




REMAND

In February 2005, the veteran filed a notice of disagreement 
with a January 2005 rating decision, which granted service 
connection for residuals of a fractured left ankle and 
assigned a noncompensable disability evaluation effective 
from August 5, 2004.  Although a September 2005 rating 
decision increased the veteran's disability rating for this 
disability to 10 percent effective from August 5, 2004, the 
Board notes that the Court has held that, on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. Thus, the issue is remains in 
appellate status.
 
To date, the RO has not issued a statement of the case on 
this issue.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  A 
statement of the case should be provided on this issue.  
38 C.F.R. § 19.26 (2007).

Accordingly, the case is REMANDED for the following action:

An initial statement of the case with 
respect to the claim for an initial 
rating in excess of 10 percent for 
residuals of a fracture of the left ankle 
should be provided.  The veteran should 
be advised of the requirement for timely 
filing a substantive appeal specifically 
with respect to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


